 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE

 6       RICHARD BRADDOCK,

 7                                 Plaintiff,
                                                                C16-1756 TSZ
 8             v.
                                                                MINUTE ORDER
 9       ZAYCON FOODS, LLC, et al.,

10                                 Defendants.

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
         (1)    The stipulated motion filed by plaintiff Richard Braddock and defendants
13 Michael and Jane Doe (aka Julie) Giunta, docket no. 168, is GRANTED as follows:

14                    (a)    All claims asserted by plaintiff against Michael and Julie Giunta, and
               all counterclaims asserted by Michael and Julie Giunta against plaintiff are hereby
15             DISMISSED with prejudice and without costs; and

16                   (b)  All claims asserted by plaintiff against defendant Zaycon Foods,
               LLC are DISMISSED with prejudice and without costs.
17
           (2)     The claims remaining for trial, which remains set for January 13, 2020, are:
   (i) plaintiff’s first (federal securities fraud), second (state securities fraud), third (common
18
   law fraud), fourth (negligent misrepresentation), and fifth (breach of fiduciary duty 1)
   claims against defendants Frank R. Maresca (and his spouse and marital community) and
19
   Mike Conrad (and his spouse and marital community); and (ii) defendants Maresca’s
20

21
     1
         See Order at 15 n.5 (docket no. 167) (requiring the parties to address in their trial briefs certain
22 issues relating to plaintiff’s breach of fiduciary duty claim.

23

     MINUTE ORDER - 1
 1 and Conrad’s first (declaratory judgment), second (breach of fiduciary duty), and third
   (tortious interference) counterclaims.
 2
           (3)    In all future filings, the caption of this case shall be as follows:
 3
                          RICHARD BRADDOCK,
 4                                                      Plaintiff,
                                  v.
 5
                           FRANK R. MARESCA, JANE DOE
 6                         MARESCA, and the marital community
                           composed thereof; and MIKE CONRAD,
 7                         JANE DOE CONRAD, and the marital
                           community composed thereof,
 8                                                      Defendants.

 9
                           ZAYCON FOODS, LLC,
10                                               Counterclaimant, 2
                                  v.
11
                           RICHARD BRADDOCK,
12                                               Counter-Defendant.

13          (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
14
            Dated this 3rd day of December, 2019.
15

16                                                      William M. McCool
                                                        Clerk
17
                                                        s/Karen Dews
18                                                      Deputy Clerk

19

20
     2
    Within fourteen (14) days of the date of this Minute Order, counsel for plaintiff and counsel for
21
   Zaycon Foods, LLC (“Zaycon”) shall meet and confer and file a Joint Status Report concerning
   whether the counterclaims asserted by Zaycon against plaintiff may be dismissed and, if not, how
22 such counterclaims will be resolved in this matter in light of Zaycon’s dissolution.

23

     MINUTE ORDER - 2
